Name: Commission Regulation (EC) NoÃ 601/2005 of 18 April 2005 amending Annex I to Council Regulation (EC) NoÃ 866/2004 on a regime under Article 2 of Protocol NoÃ 10 to the Act of Accession
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  European construction
 Date Published: nan

 19.4.2005 EN Official Journal of the European Union L 99/10 COMMISSION REGULATION (EC) No 601/2005 of 18 April 2005 amending Annex I to Council Regulation (EC) No 866/2004 on a regime under Article 2 of Protocol No 10 to the Act of Accession THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Protocol No 10 on Cyprus to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (1), Having regard to Council Regulation (EC) No 866/2004 of 29 April 2004 on a regime under Article 2 of Protocol No 10 to the Act of Accession (2), and in particular Article 9 thereof, Whereas: (1) Annex I to Regulation (EC) No 866/2004 lays down a list of crossing points at which persons and goods may cross the line between the areas under the effective control of the Government of the Republic of Cyprus and those areas in which the Government of the Republic of Cyprus does not exercise effective control. (2) Following agreement on the opening of new crossing points in Zodia and Ledra Street, it is necessary to adapt Annex I. (3) The Government of the Republic of Cyprus gave its agreement to this adaptation. (4) The Turkish Cypriot Chamber of Commerce was consulted on this matter, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 866/2004 is replaced by the following: ANNEX I List of crossing points referred to in Article 2(4)  Agios Dhometios  Ledra Palace  Ledra Street  Zodia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 2005. For the Commission Olli REHN Member of the Commission (1) OJ L 236, 23.9.2003, p. 955. (2) OJ L 161, 30.4.2004, p. 128.